  Case 20-40912        Doc 21    Filed 05/29/20 Entered 05/29/20 09:28:45
                                   Document     Page 1 of 1                        EOD
                                                                                    Desc Main

                                                                                  05/29/2020
                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

IN RE:                                          §
                                                §
EDWARDLO AND AUDREY HOLMES,                     §    CASE NO. 20-40912
                                                §       (Chapter 7)
DEBTORS                                         §

         ORDER AUTHORIZING TRUSTEE TO EMPLOY REAL ESTATE BROKER

         On this day came on for consideration the Motion to Employ Real Estate Broker (“Motion”)

filed by Christopher J. Moser, Trustee (“Trustee”) praying for authority to employ Michael Crane, a

real estate broker, whose address is 730 Lipscomb Avenue, Dallas, Texas 75214, to sell property in

the State of California. The Court finds that Michael Crane represents no interest adverse to the

Trustee or to the estate, that the employment of Michael Crane would be in the best interest of the

estate and that the Motion should be granted. IT IS THEREFORE,

         ORDERED that Christopher J. Moser, Trustee is authorized to employ Michael Crane on the

terms set forth in the Motion.


                                                    Signed on 5/29/2020

                                                                                    SR
                                         HONORABLE BRENDA T. RHOADES,
                                         UNITED STATES BANKRUPTCY JUDGE




                                           Solo Page
